Title: From George Washington to Meshech Weare, 2 August 1781
From: Washington, George
To: Weare, Meshech


                        
                            Sir
                            Head Quarters near Dobbs’ Ferry Augst 2. 1781.
                        
                        I regret being obliged to inform you that I find myself at this late period very little stronger
                            than I was when the Army first moved out of their Quarters. Of the Militia which were required of the State of New Hampshire & which were to have joined me by the 15th of last Month, none have come in, and of the Levies for the Continental Battalions
                            only thirteen in the course of the last Month. The reinforcements from the
                            other States have been very inconsiderable.
                        I leave you to judge of the delicate and embarrassed situation in which I stand at this moment—Unable to advance with prudence beyond my present position, while perhaps in the general opinion my force is equal to
                            the commencement of operations against New York, my conduct must appear, if not blameable, highly mysterious at least—Our
                            Allies, with whom a junction has been formed upwards of three Weeks, and who were made to expect from the engagements
                            which I entered into with them at Weathersfield in May last, a very considerable augmentation of our force by this time,
                            instead of seeing a prospect of advancing, must conjecture, upon good grounds, that the Campaign will waste fruitlessly
                            away—I shall just remark that it will be no small degree of triumph to our Enemys, and will have a very pernicious
                            influence upon our friends in Europe, should they find such a failure of resource; or such a want of energy to draw it out,
                            that our boasted and expensive preparations end only in idle parade.
                        I cannot yet but persuade myself, and I do not discontinue to encourage our Allies with a hope that our force
                            will still be sufficient to carry our intended operation into effect, or if we cannot fully accomplish that, to oblige the
                            Enemy to withdraw part of their force from the Southward to support New York, and which, as I informed you in my Letter
                            from Weathersfield, was part of our plan.
                        
                            You must be sensible, Sir, that the fulfilment of my engagements must depend upon the
                            degree of vigor with which the Executives of the several States exercise the powers with which they have been vested,
                            and enforce the Laws lately passed for filling up, and supplying the Army—In full confidence that the means which have
                            been voted will be obtained I shall continue my preparations: But I must take the liberty of informing you that it is
                            essentially necessary I should be made acquainted immediately on the receipt of this, of the number of Continental
                            Levies and Militia which have been forwarded and what are the prospects of obtaining the remainder.
                        I will further add, that it will be equally necessary to see that the monthly Quota of Provisions stipulated
                            at the meeting of the Commissioners at Providence is regularly complied with. I am With great regard & esteem Your Most Obedient Servt
                        
                            Go: Washington.
                        
                      
                    